Citation Nr: 0517709	
Decision Date: 06/29/05    Archive Date: 07/07/05

DOCKET NO.  02-18 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a low back 
disability, to include as secondary to a service-connected 
disability.

2.  Entitlement to service connection for right leg pain, to 
include as secondary to a service-connected disability.

3.  Entitlement to service connection for bilateral hip pain, 
to include as secondary to a service-connected disability.

4.  Entitlement to an increased rating for residuals of a 
shell fragment wound to Muscle Group XIII of the left thigh 
with retained metallic foreign bodies, currently evaluated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran had active military service from December 1943 to 
April 1946.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO) which denied the benefits sought on 
appeal.  

In an October 2003 decision, the Board also denied the 
veteran's claims.  The appellant appealed that decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In February 2005, the Court vacated the October 
2003 Board decision and remanded the matter back to the Board 
for development consistent with a February 2005 Joint Motion 
for Remand (Joint Motion).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

A review of the Joint Motion reveals several bases for 
remanding this appeal to the RO for further development.

The Joint Motion states that VA did not provide the veteran 
adequate notice of the VCAA and its effect on his claims for 
service connection, to include on a direct basis, or his 
increased evaluation claim.  In this regard, the Board also 
observes that an October 2001 VCAA notice letter did not 
address the veteran's claim for service connection for 
bilateral hip pain, to include as secondary to a service-
connected disability.  Remand to the RO is required for 
compliance with the VCAA.  See generally Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002).  

The Joint Motion also observes that the report of a September 
2001 VA orthopedic consultation states that the veteran had 
degenerative changes of the left hip, probably due to combat 
trauma.  This opinion counters an opinion set forth in a 
November 2001 VA examination report that the veteran's left 
hip pain was more likely than not due to non-service-
connected degenerative disc disease at L4-L5.  On remand, an 
additional VA opinion, based on new physical examination, 
should be obtained as to whether the degenerative changes of 
the left hip are due to combat-incurred injury.  

The Joint Motion also notes that the November 2001 VA 
examination report describes tenderness behind the veteran's 
greater trochanter of the left hip.  The report did not 
address whether the tenderness was related to the veteran's 
non-service-connected osteoarthritis or his service-connected 
shell fragment wound of the left thigh.  On remand, an 
additional VA opinion, based on new physical examination, 
should be obtained as to the etiology of the tenderness 
behind the veteran's greater trochanter of the left hip.

As a last matter, the Board observes that it is unclear 
whether the veteran has withdrawn his claim for service 
connection for right leg pain, to include as secondary to a 
service-connected disability.  In a September 2004 brief, the 
veteran's private attorney informed the Court that the 
veteran did not wish to continue his appeal with respect to 
this claim.  The veteran's attorney stated that the claim 
should be considered abandoned.  (Appellant's Brief, p. 6).  
In the Joint Motion, however, the veteran's attorney 
identified this issue as still on appeal.  On remand, the RO 
is requested to clarify whether the veteran wishes to 
withdraw his claim for service connection for right leg pain, 
to include as secondary to service-connected disability.  

In light of the foregoing, the Board finds that this case 
must be REMANDED to the RO for the following action:

1.  The veteran should be requested to 
state in writing, with his signature, 
whether he wishes to withdraw his claim 
for service connection for right leg 
pain, to include as secondary to service-
connected disability.

2.  The RO should ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A are fully satisfied.  See also 
38 C.F.R. § 3.159 (2004).  The RO's 
attention is directed to Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) 
pertaining to the amended version of 38 
U.S.C.A. § 5103(a), which requires that 
the Secretary identify for the appellant 
which evidence the VA will obtain and 
which evidence the appellant is expected 
to present.  The RO should provide the 
appellant written notification specific 
to each of the claims on appeal of the 
impact of the notification requirements 
on the claims.  The appellant should 
further be requested to submit all 
evidence in his possession that pertains 
to these claims.

3.  The RO should arrange for an 
examination by an appropriate examiner to 
determine the nature, extent and etiology 
of any tenderness and degenerative 
changes in the left hip that may be 
present.  The claims file must be made 
available to and reviewed by the 
examiner.  Following a review of the 
relevant medical evidence in the claims 
file, the medical history, the clinical 
evaluation, and any tests that are deemed 
necessary, the examiner is asked to opine 
whether (1) it is at least as likely as 
not (50 percent or more likelihood) that 
tenderness behind the greater trochanter 
of the left hip is attributable to the 
veteran's service-connected shell 
fragment wound of the left thigh; (2) it 
is at least as likely as not that 
degenerative changes of the veteran's 
left hip are related to combat trauma.  
The examiner is requested to provide a 
rationale for any opinion expressed.  If 
the examiner finds it impossible to 
provide any part of the requested 
opinions without resort to pure 
speculation, he or she should so 
indicate.

4.  The RO should review the claims file 
and ensure that no other notification or 
development action, in addition to that 
directed above, is required for the 
veteran's claims.  If further action is 
required, the RO should undertake it 
before further adjudication of the 
claims.

5.  Then, the RO should readjudicate the 
veteran's claims for entitlement to 
service connection for a low back 
disability, to include as secondary to a 
service-connected disability; service 
connection for bilateral hip pain, to 
include as secondary to a service-
connected disability; and an increased 
rating for residuals of a shell fragment 
wound to Muscle Group XIII of the left 
thigh with retained metallic foreign 
bodies; as well as the claim for service 
connection for right leg pain, to include 
as secondary to a service-connected 
disability, if he has not withdrawn it.  
If any part of the decision is adverse to 
the veteran, he and his representative 
should be provided an SSOC.  A reasonable 
period of time for a response should be 
afforded.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the appellant 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



